DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2020 and 25 July 2022 are compliant with CFR 1.97 and have been considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 48 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites "a output" which is suggested to be changed to --an output-- to avoid typographical error. Line 11 recites “the torque” which is suggested to be changed to --a pattern of torque-- for clarity. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: the limitation of "a standing-up assistance apparatus", recited in lines 1-2 of claim 1, having the generic placeholder of "apparatus" and the functional language of providing "a output torque pattern", as recited in line 4 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 14 of Kim (10,912,692 B2) in view of Goffer (7,153,242 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim recites additional features not present in the patent claims.
Regarding instant application claim 1, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claims 4 and 14
Instant application claim 1
1. A standing-up assistance method performed by a standing-up assistance apparatus comprising: measuring, via at least one sensor of the standing-up assistance apparatus, a magnitude of a pressure applied to a part of a body of a user by one or more hands of the user; acquiring, by a processor of the standing-up assistance apparatus, a value of torque corresponding to the magnitude of the pressure; and outputting, by at least one motor of the standing-up assistance apparatus, the torque based on the value of the torque for assisting a standing-up of the user, wherein the outputting includes outputting, via the at least one motor, the torque based on the value of the torque such that, when the magnitude of the pressure is less than a set threshold, a magnitude of the torque increases when the pressure increases, and when the magnitude of the pressure is greater than or equal to the set threshold, the magnitude of the torque is set to a preset maximum.

3. The standing-up assistance method of claim 1, further comprising: determining a moving state of the user, wherein the value of the torque is acquired, if the determining determines that the moving state is a sit-to-stand state.
4. The standing-up assistance method of claim 3, wherein the determining the moving state comprises: measuring at least one joint angle of the user; and determining the moving state based on the at least one joint angle.
14. The standing-up assistance method of claim 1, further comprising: storing a torque pattern associated with the value of the torque; and generating a sit-to-stand pattern of the user based on the torque pattern.
1. A standing-up assistance method performed by a standing-up assistance apparatus comprising: generating a sit-to-stand pattern of a user based on a plurality of torque patterns, wherein each of the plurality of torque patterns is a output torque pattern by the standing-up assistance apparatus to assist standing-up of the user prior to generate the sit-to-stand pattern; measuring at least one joint angle of the user; determining a moving state of the user based on the at least one joint angle; acquiring a value of torque corresponding to the at least one joint angle based on the sit-to-stand pattern, if the determining determines that the moving state is a sit-to-stand state; and outputting the torque based on the value of the torque for assisting a standing-up of the user.


Thus, it is apparent that patent claims 4 and 14 include features that are not in instant application claim 1, where instant application claim 1 and patent claims 4 and 14 differ by reciting the underlined features.  
With regard to the underlined features present in the instant application claim 1 that are not present in patent claim 4, patent claim 4 does not disclose generating a sit-to-stand pattern based on a plurality of torque patterns, wherein each of the plurality of torque patterns is a output torque pattern by the standing-up assistance apparatus to assist standing-up of the user prior to generate the sit-to-stand pattern. 
However, patent claim 14 recites generating a sit-to-stand pattern of the user based on the torque pattern. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim with a step of generating a sit-to-stand pattern based on a torque pattern, as recited in patent claim 14, to be able to provide the user with a customized sit-to-stand operation based on movement of the user and apparatus.
Additionally, Goffer discloses that the step of generating a sit-to-stand pattern (see fig. 14) is based on a plurality of torque patterns (the apparatus 10 uses a learn mode to generate a sit-to-stand pattern based on predetermined patterns in a pattern bank, related to the sit-to-stand movement, that are modified using sensor data obtained from the user’s hip and knee movements when the user performs sit-to-stand operations, see col. 18 lines 24-29 and col. 19 lines 63-67, where the sit-to-stand operation includes a plurality of stance transitions, see fig. 14, which include a plurality of torque patterns due to torque generated by the user’s hip and knee and the apparatus’ 10 motors generating assistive torque, see col. 13 lines 41-47, col. 14 line 55 to col. 15 line 9 and col. 17 line 54 to col. 18 line 22), wherein each of the plurality of torque patterns is a output torque pattern by the standing-up assistance apparatus 10 to assist standing-up of the user prior to generate the sit-to-stand pattern (during the learn mode, each stance transition for the sit-to-stand operation inherently includes output torque since torque is generated by user’s hip and knee movement causing the apparatus’ 10 motors to output assistive torque such that each stance transition is an output torque pattern and the plurality of stance transitions, which occur during a sit-to-stand operation, are a plurality of torque patterns); measuring joint angles of the user (a sensor member 20 measures joint angles for the hip and knees, see col. 15 lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s step of generating the sit-to-stand pattern to be based on a plurality of output torque patterns provided by the standing-up assistance apparatus, as taught by Goffer, to be able to allow the apparatus to further customize the sit-to-stand pattern by using multiple data samples, of output torque patterns, to generate the sit-to-stand pattern.
Since instant application claim 1 is anticipated by patent claims 4 and 14 and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over patent claims 4 and 14 with respect to the broadening aspect.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goffer (7,153,242 B2) in view of Tanaka (2014/0012164 A1).
Regarding claim 1, Goffer discloses a standing-up assistance method performed by a standing-up assistance apparatus (defined by brace system 10, see figs. 1a-1b and 14) comprising: generating a sit-to-stand pattern (see fig. 14) of a user based on a plurality of torque patterns (the apparatus 10 uses a learn mode to generate a sit-to-stand pattern based on predetermined patterns in a pattern bank, related to the sit-to-stand movement, that are modified using sensor data obtained from the user’s hip and knee movements when the user performs sit-to-stand operations, see col. 18 lines 24-29 and col. 19 lines 63-67, where the sit-to-stand operation includes a plurality of stance transitions, see fig. 14, which include a plurality of torque patterns due to torque generated by the user’s hip and knee and the apparatus’ 10 motors generating assistive torque, see col. 13 lines 41-47, col. 14 line 55 to col. 15 line 9 and col. 17 line 54 to col. 18 line 22), wherein each of the plurality of torque patterns is a output torque pattern by the standing-up assistance apparatus 10 to assist standing-up of the user prior to generate the sit-to-stand pattern (during the learn mode, each stance transition for the sit-to-stand operation inherently includes output torque since torque is generated by user’s hip and knee movement causing the apparatus’ 10 motors to output assistive torque such that each stance transition is an output torque pattern and the plurality of stance transitions, which occur during a sit-to-stand operation, are a plurality of torque patterns, the sit-to-stand pattern being generated after the data from each stance transition is collected); measuring joint angles of the user (a sensor member 20 measures joint angles for the hip and knees, see col. 15 lines 10-15); determining a moving state of the user based on the joint angles (the apparatus’ determines a moving state based on the user’s sensed hip and knee joint angles, see fig. 12 and col. 15 line 44 to col. 16 line 2); acquiring a value of torque corresponding to the joint angles based on the sit-to-stand pattern, see col. 13 lines 41-47 and col. 16 lines 18-37, if the determining determines that the moving state is a sit-to-stand state; and outputting the torque based on the value of the torque for assisting a standing-up of the user (torque, based on the value of torques from the previously generated sit-to-stand pattern, is output by the motors, see fig. 12 col. 13 lines 41-47, col. 14 line 55 to col. 15 line 9 and col. 16 lines 18-37).
If in doubt that Goffer discloses that the plurality of torque patterns is an output torque pattern by the standing-up assistance apparatus, Tanaka teaches that a similar standing-up assistance apparatus (defined by wearable action assisting device 100, see fig. 5) performs a sit-to-stand pattern based on a plurality of torque patterns (autonomic control means 112), where each of the plurality of torque patterns is an output torque pattern by the standing-up assistance apparatus (the sit-to-stand pattern includes the plurality of phases and each phase of the pattern includes a torque output pattern, see fig. 10 and para. [0129]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goffer’s plurality of torque patterns to be based on a plurality of output torque patterns provided by the standing-up assistance apparatus, as taught by Tanaka, to be able to allow the apparatus to further customize the generated sit-to-stand pattern by including data related to the output torque of the motors of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sakaue (2015/0294481 A1), Sankai et al. (9,539,162 B2), Kazerooni et al. (9,801,772 B2) and Almesfer et al. (10,537,987 B2) are cited to show stand-up assistance and gait assistance apparatus'.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785